DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 8-12, 16-20, and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2011/0183749 to Allen.
With regard to claim 1, Allen discloses a method for embedding links (e.g., see at least paragraph 57) into stored gameplay, the method comprising: retrieving stored gameplay and gameplay metadata associated with the stored gameplay (e.g., see paragraph 67, “replays”); generating a link based on the gameplay metadata (e.g., see paragraph 67, “metadata of game activity” and “links”); embedding the link into the retrieved gameplay to create link-embedded gameplay; and tracking one or more events associated with the link in the link-embedded gameplay (e.g., see at least paragraph 57, copied below, wherein the system can determine achievements for non-game activities…accessed a number of links);

    PNG
    media_image1.png
    389
    468
    media_image1.png
    Greyscale

 [claim 2] wherein the one or more events comprise a number of clicks of the link (e.g., see paragraph 57, “accessed a number of links”); 
[claim 3] wherein link directs a user to a purchase website for a game associated with the gameplay, and the one or more events are a number of game purchases originating from the link (e.g., see paragraphs 57 and 67);
[claim 4] further comprising providing an award to a user associated with the stored gameplay based on the one or more events associated with the link (e.g., see at least paragraph 57, “system can determine achievements”); and
[claim 8] wherein the stored gameplay comprises at least one of screenshot and a video of the gameplay (e.g., see paragraph 14 for disclosure of replays, see also paragraph, “recorded video”)
Claims 9-12, 16-20, and 24 are anticipated by Allen based on the same analysis. 

Allowable Subject Matter
Claims 5-7, 13-15, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/James S. McClellan/            Primary Examiner, Art Unit 3715